AGREEMENT AND PLAN OF MERGER BY AND AMONG ISCO INTERNATIONAL, INC. ISCO ILLINOIS, INC. CLARITY COMMUNICATION SYSTEMS INC. AND JAMES FUENTES (FOR HIMSELF AND AS REPRESENTATIVE OF THE RIGHTSHOLDERS) Dated as of November 13, 2007 TABLE OF CONTENTS Page AGREEMENT AND PLAN OF MERGER 1 RECITALS 1 ARTICLE I DEFINITIONS 1 1.1. Certain Definitions. 1 1.2. List of Additional Defined Terms. 1 ARTICLE II THE MERGER 1 2.1. The Merger. 1 2.2. Effective Time of the Merger. 1 2.3. Closing; Closing Deliveries. 1 2.4. Articles of Incorporation and Bylaws of the Surviving Corporation. 1 2.5. Directors and Officers. 1 2.6. Effect on Capital Stock and Rights and Enhanced Benefits. 1 2.7. At-Risk Plan. 1 2.8. Further Action. 1 2.9. Reorganization Status. 1 2.10. Rightsholder Notes. 1 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 1 3.1. Organization. 1 3.2. Capitalization. 1 3.3. Authority; No Conflict; Necessary Consents. 1 3.4. Financial Statements. 1 3.5. Absence of Certain Changes or Events. 1 3.6. Taxes. 1 3.7. Title to Properties. 1 3.8. Intellectual Property. 1 3.9. Restrictions on Business Activities. 1 3.10. Governmental Authorizations. 1 3.11. Litigation. 1 3.12. Compliance with Laws. 1 3.13. Environmental Matters. 1 3.14. Brokers’ and Finders’ Fees. 1 3.15. Related Party Transactions. 1 -i- 3.16. Employee Benefit Plans and Compensation. 1 3.17. Contracts. 1 3.18. Insurance. 1 3.19. Accounts Receivable. 1 3.20. Warranties; Products Liability. 1 3.21. Customers. 1 3.22. Suppliers. 1 3.23. Labor and Employment. 1 3.24. Export Control Laws. 1 3.25. Foreign Corrupt Practices Act. 1 3.26. Powers of Attorney. 1 3.27. Change of Control; Severance; Bonus Payments. 1 3.28. Financial Projections. 1 3.29. Books and Records. 1 3.30. Tax Advice. 1 3.31. Disclosures. 1 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUBSIDIARY 1 4.1. Organization; Good Standing; Capitalization of Merger Subsidiary. 1 4.2. Authority; No Conflict; Necessary Consents. 1 4.3. Capitalization. 1 4.4. Availability of Funds. 1 4.5. Litigation. 1 4.6. SEC Filings. 1 4.7. Brokers’ and Finders’ Fees. 1 4.8. Parent’s and Merger Subsidiary’s Acknowledgement Regarding Forward-Looking Statements. 1 4.9. Compliance with Laws. 1 4.10. Issuance of Shares. 1 ARTICLE V CONDUCT OF BUSINESS PRIOR TO THE EFFECTIVE TIME 1 5.1. Conduct of Business by the Company Prior to Closing. 1 5.2. Control of Business. 1 ARTICLE VI ADDITIONAL AGREEMENTS 1 6.1. No Solicitation. 1 6.2. Confidentiality; Access to Information; No Modification of Representations, Warranties or Covenants. 1 6.3. Public Disclosure. 1 6.4. Regulatory Filings. 1 6.5. State Anti-Takeover Law. 1 6.6. Third-Party Consents. 1 6.7. Notification of Certain Matters. 1 -ii- 6.8. Rights and Enhanced Benefits. 1 6.9. Indebtedness; Releases. 1 6.10. Resignations. 1 6.11. Rightsholders Agreements. 1 6.12. Meeting of Parent Stockholders. 1 6.13. Proxy Statement and Registration Statement. 1 6.14. AMEX Listing. 1 6.15. Tax Matters. 1 6.16. Satisfaction of Obligations; Termination or Exchange of Certain Agreements and Plans. 1 6.17. Company Transaction Expenses. 1 6.18. Affiliates. 1 6.19. Authorized Shares. 1 6.20. Additional Actions; Further Assurances. 1 6.21. Section 16 of the Exchange Act. 1 6.22. Tax-Free Reorganization Status. 1 ARTICLE VII CONDITIONS TO THE MERGER 1 7.1. Conditions to the Obligations of Each Party to Effect the Merger. 1 7.2. Additional Conditions to the Obligations of Parent and Merger Subsidiary. 1 7.3. Additional Conditions to the Obligations of the Company and Seller. 1 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 1 8.1. Termination. 1 8.2. Notice of Termination; Effect of Termination. 1 8.3. Amendment. 1 8.4. Extension; Waiver. 1 ARTICLE IX INDEMNIFICATION 1 9.1. Survival of Representations and Warranties. 1 9.2. Indemnification of Parent Indemnified Parties. 1 9.3. Limitation on Indemnification; Mechanics. 1 9.4. Indemnification Procedures – Non-Third Party Claims. 1 9.5. Indemnification Procedures – Third Party Claims. 1 9.6. Other Reductions in Indemnity Payments. 1 9.7. No Contribution. 1 9.8. Effect of Investigation. 1 9.9. Subrogation. 1 9.10. Exclusive Remedies. 1 9.11. No Double Recovery. 1 9.12. Mitigation. 1 ARTICLE X GENERAL PROVISIONS 1 10.1. No Other Representations and Warranties. 1 -iii- 10.2. Notices. 1 10.3. Interpretation. 1 10.4. Counterparts. 1 10.5. Attorneys’ Fees. 1 10.6. Entire Agreement; Third-Party Beneficiaries. 1 10.7. Severability. 1 10.8. Other Remedies; Specific Performance. 1 10.9. Expenses. 1 10.10. Rules of Construction. 1 10.11. Assignment. 1 10.12. Time. 1 10.13. Governing Law; Jurisdiction. 1 10.14. Waiver of Jury Trial. 1 ARTICLE XI THE REPRESENTATIVE 1 11.1. Authorization. 1 11.2. Reliance. 1 11.3. Compensation; Exculpation. 1 11.4. Expenses 1 Exhibits and Schedules Exhibit A Allocation Schedule Exhibit B Form of Employment Agreement Exhibit C Form of Registration Rights Agreement Exhibit D Form of Affiliate Letter Exhibit E Form of Confidentiality, Non-Competition and Intellectual Property Agreement Exhibits F-1 and F-2 Forms of Phantom Stock Plan/At-Risk Acknowledgement Exhibit G Form of Restricted Stock Award Agreement Exhibit H Financial Statements Certificate Schedule 2.3(c)(v) (to be delivered prior to Closing) Company Disclosure Letter Parent Disclosure Letter -iv- AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as of November 13, 2007, by and among ISCO International, Inc., a Delaware corporation (“Parent”), ISCO Illinois, Inc., an Illinois corporation and a direct wholly-owned subsidiary of Parent (“Merger Subsidiary”), Clarity Communication Systems Inc., an Illinois corporation (the “Company”), and for the purposes described herein, James Fuentes (“Seller”), for himself and as the representative (the “Representative”) of the Rightsholders (as defined herein). RECITALS WHEREAS, Seller is the sole holder of all the shares of the Company’s issued and outstanding capital stock; WHEREAS, the Company has implemented (i) a Nonqualified Phantom Stock Plan (the “Company Rights Plan”) pursuant to which holders (individually, a “Rightsholder” and collectively, the “Rightsholders”) of rights (“Rights”) are each entitled to receive upon a change of control of the Company a payout of such consideration received by the Company or its affiliates in such change of control in the allocations set forth next to each such Rightsholder’s name listed on the Allocation Schedule and (ii) an At-Risk Compensation Plan (the “At-Risk Plan”) pursuant to which Seller and certain Rightsholders have each agreed to suspend receipt of their respective salaries for employment with the Company in exchange for an amount equal to their accrued suspended salary (the “Suspended Salary”) in cash plus an equal amount to be paid in equity securities (the “Enhanced Benefit”) received in an acquisition of the Company in the amounts set forth next to Seller and each such Rightsholder’s name listed on the Allocation Schedule; WHEREAS, it is proposed that the acquisition of the Company by Merger Subsidiary be accomplished by the merger of Merger Subsidiary with and into the Company, with the Company being the Surviving Corporation, in accordance with the applicable provisions of Illinois Law; WHEREAS, the Company, prior to the Closing Date, may issue a note to each Rightsholder (the “Rightsholder Notes”) in partial satisfaction of their respective Rights under the Company Rights Plan and in full satisfaction oftheir respective Enhanced Benefits under the At-Risk Plan(to the extent applicable). WHEREAS, each share of the capital stock and all other outstanding securities of the Company will thereupon be cancelled and converted into the right to receive the consideration as set forth herein, all upon the terms and subject to the conditions set forth herein; WHEREAS, Parent, Merger Subsidiary, the Company and Seller desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Merger; WHEREAS, the boards of directors of Parent, Merger Subsidiary and the Company deem it advisable and in the best interest of their respective stockholders to consummate the transactions contemplated by this Agreement on the terms and subject to the conditions provided for herein and have each approved, in accordance with applicable provisions of Applicable Law, this Agreement and the transactions contemplated hereby, including the acquisition of the Company by Parent through the Merger; WHEREAS, Seller, as the Company’s sole stockholder, upon recommendation of the board of directors of the Company, has approved this Agreement and the Merger; WHEREAS, Seller is a also a director of Parent and as a result, Parent has created a special committee that has reviewed, negotiated and recommended to the full board of directors of Parent that Parent approve the terms and conditions of the Merger set forth in this Agreement and the transactions contemplated hereby; WHEREAS, in accordance with AMEX rules on related party transactions, the Audit Committee of the board of directors of Parent has approved the Merger and the transactions contemplated hereby and recommended to the full board of directors of Parent that Parent approve the terms and conditions of the Merger set forth in this Agreement and the transactions contemplated hereby; WHEREAS, in accordance with AMEX rules, as well as Parent’s charter documents and equity incentive plan documents, the board of directors of Parent has resolved to submit to Parent’s stockholders for their approval (i) an increase in the number of shares of Parent Common Stock available for issuance under its certificate of incorporation, as amended, (ii) an increase in the number of shares available for issuance under Parent’s 2003 Equity Incentive Plan, as amended, (iii) this Agreement and the Merger and the issuance of the shares of Parent Common Stock to make the Payments pursuant to the Agreement (collectively, the “Parent Stockholder Approval”); and WHEREAS, the Merger is intended to constitute a “reorganization” within the meaning of Code Section368(a), and this Agreement sets forth a “plan of reorganization” within the meaning of Treas. Reg. §§ 1.368-2(g) and 1.368-3. NOW, THEREFORE, in consideration of the foregoing premises and the representations, warranties, covenants and agreements set forth herein, as well as other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and accepted, and intending to be legally bound hereby, Parent, Merger Subsidiary, the Company and Seller hereby agree as follows: ARTICLE I DEFINITIONS 1.1. Certain Definitions. For all purposes of and under this Agreement, the following capitalized terms shall have the following respective meanings: “Acquisition Proposal” shall mean, whether directly or indirectly solicited or unsolicited by the Company or Seller, any offer, proposal or any third party indication of interest or intent relating to any transaction or series of related transactions involving a merger, consolidation, share exchange, business combination, sale of a majority or all the assets of, sale of shares of capital stock of the Company or similar transaction or any combination of the foregoing involving the Company (other than the transactions contemplated by this Agreement and the issuance of shares of capital stock pursuant to the Rights outstanding on the date of this Agreement). -2- “Affiliate” shall mean, with respect to any Person, any other Person which directly or indirectly controls, is controlled by or is under common control with such Person. For purposes of the immediately preceding sentence, the term “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”), as used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through ownership of voting securities, by contract or otherwise. “Allocation Schedule” shall mean a schedule, attached hereto as Exhibit A, setting forth (a) the amount of Suspended Salary owing to each beneficiary under the At-Risk Plan, (b) the number of shares of Parent Common Stock to be paid to satisfy the Enhanced Benefits owing to each beneficiary under the At-Risk Plan, (c) the number of Shares of Parent Common Stock allocated to Seller and each Rightsholder at Closing, (d) the number of First Time-Based Shares allocated to Seller and each Rightsholder, (e) the number of Second Time-Based Shares allocated to Seller and each Rightsholder, (f) the number of Market-Based Shares allocated to Seller and each Rightsholder, and (g) Seller’s and each Rightsholder’s Indemnification Percentage (in each case, as such amounts and percentages may be updated from time to time in accordance with Section2.6(h)). “AMEX” shall mean the American Stock Exchange. “Applicable Law” shall mean any and all applicable federal, state, local, municipal, foreign or other law, statute, treaty, constitution, principle of common law, ordinance, code, edict, decree, directive, published guidance, order, rule, regulation, ruling or requirement issued, enacted, adopted, promulgated, implemented or otherwise put into effect by or under the authority of any Governmental Authority. “Business Day” shall mean any day, other than a Saturday, Sunday and any day which is a legal holiday under the laws of the State of Illinois. “Change of Control” shall mean, except as to a transaction or series of transactions relating to or involving Parent’s existing lenders or any Affiliates thereof, any of the following: (a)the sale, lease, transfer, conveyance or other disposition, in one or a series of related transactions, of all or substantially all of the assets of Parent and its Subsidiaries, taken as a whole, to any “person” (as such term is used in Section13(d)(3) of the Exchange Act); (b)any transaction (including, without limitation, any merger or consolidation) the result of which is that any “person” (as defined above), becomes the “beneficial owner” (as such term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that a person shall be deemed to have “beneficial ownership” of all securities that such person has the right to acquire, whether such right is currently exercisable or is exercisable only upon the occurrence of a subsequent condition), directly or indirectly, of more than 50% of the capital stock of Parent (measured by voting power rather than number of shares); or -3- (c)the consolidation of Parent with, or merging of Parent with or into, any Person, or the consolidation of any Person with, or the merging of any Person with or into, Parent, in any such event pursuant to a transaction in which any of the outstanding capital stock of Parent is converted into or exchanged for cash, securities or other property, other than any such transaction where the capital stock of Parent outstanding immediately prior to such transaction is converted into or exchanged for capital stock of the surviving or transferee Person constituting a majority of the outstanding shares of such capital stock of such surviving or transferee Person (immediately after giving effect to such issuance). “Closing Balance Sheet” shall mean a balance sheet of the Company dated as of the Closing Date prepared in a manner consistent with the Company’s past accounting practices and will be accompanied by a certification of the Company’s Chief Executive Officer that the Closing Balance Sheet presents fairly, completely and accurately the Company’s assets, liabilities and working capital of the Company as of the Closing Date. “Code” shall mean the Internal Revenue Code of 1986, as amended. “Company Common Stock” shall mean the class of common stock, par value $1.00 per share, of the Company. “Company Material Adverse Effect” shall mean any change, circumstance, development, effect, event, fact or occurrence that, individually, or when taken together with all such other changes, circumstances, developments, effects, events, facts or occurrences that exist or have occurred prior to the date of determination of the Company Material Adverse Effect, has caused, resulted in or had, or is reasonably likely to cause, result in or have, a material and adverse effect on the assets (whether real, personal or mixed, tangible or intangible), business, financial condition or results of operations of the Company excluding changes, circumstances, developments, effects, events, facts or occurrences directly or indirectly resulting from (a)matters generally affecting the businesses in which the Company operates, (b) matters generally affecting the economy of the United States and/or any country in which the Company sells products or services, (c)military action or any act of terrorism, (d)the disclosure of the transactions contemplated by this Agreement, (e)changes in Applicable Law, (f) changes in accounting rules or requirements or the interpretation thereof, or (g) compliance with terms of this Agreement or the consummation of the transactions contemplated by this Agreement (including the taking of any action expressly required by this Agreement or acts or omissions of the Company or Seller or any of their Affiliates taken with the prior written consent of Parent). “Contract” shall mean any contract, subcontract, agreement, commitment, note, bond, mortgage, indenture, lease, license, sublicense, permit, franchise or other instrument, obligation or binding arrangement or understanding of any kind or character, whether oral or in writing. “Credit Line” shall mean that certain line of credit by and between the Company and American Chartered Bank dated July 16, 2007. -4- “Delaware Law” shall mean the General Corporation Law of the State of Delaware and any other applicable law of the State of Delaware. “Employees” shall mean all employees of the Company as of the date hereof and at the Closing Date. “Environmental Law” shall mean any and all Applicable Law relating to occupational safety and health, the environment, or emissions, discharges or releases of Hazardous Substances into the environment, including ambient air, surface water, groundwater or land, or otherwise relating to the handling of Hazardous Substances or the investigation, clean-up or other remediation thereof. “Environmental Matters” shall mean any liability or obligation arising under Environmental Law, whether arising under theories of contract, tort, negligence, successor or enterprise liability, strict liability or other legal or equitable theory, including (i) any failure to comply with an applicable Environmental Law or Environmental Permit and (ii) any liability or obligation arising from the manufacture, processing, distribution, treatment, storage, disposal, transport, presence of, release or threatened release of, or exposure of persons or property to, Hazardous Substances. “Exchange Act”shall mean the Securities Exchange Act of 1934, as amended. “First Year Cap” shall mean (a) the lesser of (x) $3,000,000 and (y) 75% ofSeller’s Total Share Value, minus (b) the aggregate value of Time-Based Shares already used to satisfy prior indemnification claims by Parent Indemnified Parties pursuant to the terms of this Agreement. “Governmental Authority” shall mean any supranational, national, state, municipal, local or foreign government, any instrumentality, subdivision, court, administrative agency or commission or other governmental authority or instrumentality, or any quasi-governmental or private body exercising any regulatory, taxing, importing or other governmental or quasi-governmental authority. “Hazardous Substance” shall mean any “hazardous substance,” “hazardous waste,” “pollutant,” “contaminant” or “toxic substance” (as defined or regulated by any Environmental Law, including the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. Section9601 et seq., the Resources Conservation and Recovery Act, 42 U.S.C. Section6901 et seq., the Clean Water Act, 33 U.S.C. Section1251 et seq., the Clean Air Act, 42 U.S.C. Section7401 et seq., or the Toxic Substances Control Act, 15 U.S.C. Section2601 et seq., and regulations promulgated thereunder, or any analogous state and local laws and regulations), petroleum and petroleum products, polychlorinated biphenyls or asbestos. “Illinois Law” shall mean the Business Corporation Act of Illinois and any other applicable law of the State of Illinois. “Indebtedness” shall mean an amount equal to, as of the Closing Date, the then outstanding principal of, and accrued and unpaid interest on, and any premiums, prepayment fees and penalties due upon prepayment and full satisfaction of, all bank or other third party indebtedness for borrowed money of the Company, including the Seller’s Note, indebtedness under any bank credit agreement and any other related agreements but excluding all amounts due after the Closing Date under capital and operating leases and trade payables. -5- “Indemnification Percentage” shall mean, with respect to Seller and each Rightsholder, a percentage equal to (a) the number of Time-Based Shares allocated to such Person pursuant to the Allocation Schedule as of the Closing, divided by (b) 5,000,000; provided, however, that if Seller or one or more Rightsholders forfeit shares of Parent Common Stock pursuant to the terms set forth herein, with respect to Seller or of such Rightsholders’ Restricted Stock Agreement, then the Indemnification Percentage for Seller and each remaining Rightsholder shall be adjusted so that it equals (1) the number of Time-Based Shares allocated to Seller or such Rightsholder as set forth on the Allocation Schedule that have not then (x) vested in accordance with Section2.6 or (y) been used to satisfy indemnification claims in accordance with Section9.2(b), divided by (2) the total number of Time-Based Shares that have not then (x) vested in accordance with Section2.6, (y) been used to satisfy indemnification claims in accordance with Section9.2(b) or (z) been forfeited by Seller or a Rightsholder, as applicable. “Key Employee” shall mean Seller, Bill Jenkins and Dennis Hansen. “Knowledge” shall mean with respect to the Company, with respect to any matter in question, the actual knowledge of James Fuentes or any other Key Employee. “Legal Proceedings” shall mean any action, claim, suit, litigation, proceeding (public or private), criminal prosecution, audit or investigation by or before any Governmental Authority. “Liability” or “Liabilities” shall mean all indebtedness, obligations and other liabilities, whether direct or indirect, and any loss, damage (including direct, incidental, consequential and special damages), cost, deficiency, Lien, penalty, fine, cost or expense (including any litigation expenses), or any diminution in value of any real or personal property (excluding any depreciation), or contingent liability, loss contingency, unpaid expense, claim, guaranty or endorsement (other than endorsements for deposits or collection of checks in the ordinary course of business). “Lien” shall mean any lien, pledge, hypothecation, charge, mortgage, security interest, encumbrance, claim, option, right of first refusal, preemptive right, community property interest or restriction of any nature (including any restriction on the voting of any security, any restriction on the transfer of any security or other asset, any restriction on the possession, exercise or transfer of any other attribute of ownership of any asset). “Market Price” shall mean the price per share of Parent Common Stock determined as follows: (a)If the Parent Common Stock is listed for trading on one or more securities exchanges, the closing price or last price per share of the Parent Common Stock on the principal securities exchange on which the Parent Common Stock is then listed for trading. (b)If the Parent Common Stock is not listed for trading on a securities exchange on such date but is traded in the over-the-counter market, then the average of the closing bid and ask prices per share for the Parent Common Stock in the over-the-counter market as reported by Bloomberg or, if no closing bid and ask prices are reported for the Parent Common Stock by Bloomberg, the average of the bid and ask prices per share of the market makers for such security as reported in the “pink sheets” by Pink Sheets LLC or its successor. -6- (c)If the Parent Common Stock is not publicly traded on such date, then as the Representative and Parent agree, or in the absence of such an agreement, by arbitration in accordance with the rules then standing of the American Arbitration Association, before a single arbitrator to be chosen by the Representative and Parent from a panel of persons qualified by education and training to pass on the matter to be decided. “Non-Continuing Rightsholders” shall mean the following Rightsholders who will not be continuing employment with Parent or the Surviving Corporation following the Closing Date: Dennis Johnson, Dan Kennelly, Gerald L. Zielinski, Jo-Fang Hsueh, Terry Piatak, and Mike Foley. “Parent Common Stock” shall mean the class of common stock, par value $0.001 per share of Parent. “Parent’s Total Equity Market Capitalization” as of any date shall mean the product of (A) the Market Price multiplied by (B) the sum of (i) the total number of shares of Parent Common Stock issued and outstanding on such date plus (ii) the total number of shares of Parent Common Stock issuable upon the conversion or exercise of options or warrants convertible into or exercisable for Parent Common Stock. “Payments” shall mean the Initial Merger Consideration, the Contingent Merger Consideration, the Initial Rights Payments, the Contingent Rights Payments, and the Enhanced Benefits, as may be adjusted from time to time pursuant to the terms of this Agreement. “Person” shall mean any individual, corporation (including any non-profit corporation), general partnership, limited partnership, limited liability partnership, joint venture, estate, trust, company (including any limited liability company or joint stock company), firm or other enterprise, association, organization, entity or Governmental Authority. “Pre-Closing Tax Period” shall mean all taxable periods ending on or before the Closing Date and the portion through the end of the Closing Date for any taxable period that includes (but does not end on) the Closing Date. “Related Party Transaction” shall mean any transaction, agreement, relationship, arrangement, or understanding between the Company and any stockholder, director, officer or other Affiliate of the Company, or any immediate family member of a stockholder, director, officer or Affiliate of the Company with respect to or involving (a) any property, real or personal, or right, tangible or intangible (including Company Intellectual Property), which is used in the business of the Company, (b) any money owed to the Company or money owed by the Company or any Affiliate, (c) any contract or other arrangement, written or oral, with the Company, other than as an at-will employee, or (d) any direct or indirect interest in any Company Material Contract. -7- “Restricted Stock Award Agreements” shall mean the Restricted Stock Award Agreements to be executed after the Closing by each Rightsholder in substantially the form attached hereto as Exhibit G in connection with the issuance of the Contingent Rights Payments. “SEC” shall mean the United States Securities and Exchange Commission, or any successor thereto. “Second Year Cap” shall mean (a) the lesser of (x) $2,000,000 and (y) 50% ofSeller’s Total Share Value, minus (b) the aggregate value of Time-Based Shares already used to satisfy prior indemnification claims by Parent Indemnified Parties pursuant to the terms of this Agreement. “Securities Act” shall mean the Securities Act of 1933, as amended. “Seller’s Liquidated Share Value” shall mean the aggregate amount of net proceeds (i.e. after applicable taxes and commissions, if any) received by Seller from the sale of any shares of Parent Common Stock actually received by Seller pursuant to the terms of this Agreement. “Seller’s Held Share Value” shall mean the aggregate value of the shares of Parent Common Stock actually received by Seller pursuant to the terms of this Agreement that are held by Seller at the time a Three-Year Indemnification Matter is finally resolved in accordance with the terms of this Agreement, as valued in accordance with Section9.2(c) hereof. “Seller’s Note” shall mean that certain Promissory Note in the aggregate principal amount of Two Million Dollars ($2,000,000) by and between Seller and the Company dated as of December 31, 2006. “Seller’s Total Share Value” shall mean (a) Seller’s Liquidated Share Value, plus (b) Seller’s Held Share Value.For purposes of example only, if (x) Seller receives 12,000,000 shares of Parent Common Stock pursuant to this Agreement, Seller sells 2,000,000 shares for net proceeds of $500,000 (z) Seller’s remaining 10,000,000 shares of Parent Common Stock are worth$3,000,000 at the time the indemnification claim in question is finally resolved as determined in accordance with this Agreement, then Seller’s Total Share Value shall equal$3,500,000 (i.e. $500,000 of Seller’s Liquidated Share Value and $3,000,000 of Seller’s Held Share Value). “Subsidiary” shall mean, with respect to any Person, any entity of which securities or other ownership interests having ordinary voting power to elect a majority of the board of directors or other persons performing similar functions are at any time directly or indirectly owned by such Person. “Third Year Cap” shall mean (a) the lesser of (x) $1,000,000 and (y) 25% ofSeller’s Total Share Value, minus (b) the aggregate value of Time-Based Shares already used to satisfy prior indemnification claims by Parent Indemnified Parties pursuant to the terms of this Agreement. “Three-Year Company Representations” shall mean the representations and warranties of the Company set forth in Sections 3.2, 3.3(a), 3.3(b)(i), 3.6, and 3.30. -8- “Time-Based Shares” shall mean, collectively, the First Time-Based Shares and the Second Time-Based Shares. “Transaction Documents” shall mean this Agreement, the Phantom Stock Plan/At-Risk Acknowledgements, the Non-Competition Agreements, the Employment Agreement, the Restricted Stock Award Agreements, the Registration Rights Agreement, the Allocation Schedule, and the Affiliate Letter. “Two-Year Company Representations” shall mean the representations and warranties of the Company set forth in Sections 3.1, 3.3(b)(ii), 3.3(b)(iii), 3.3(c) and 3.14. 1.2. List of Additional Defined Terms. The following capitalized terms shall have the respective meanings ascribed thereto in the respective sections of this Agreement set forth opposite each of the capitalized terms identified below: Term Defined in Section Affiliate Letter 6.17 Agreement Preamble Articles of Incorporation 2.4 Articles of Merger 2.2(a) At-Risk Plan Recitals Certificate 2.6(g) Change of Control Valuation 2.6(m) Claim Notice 9.4(a) Closing 2.3(a) Closing Date 2.3(a) Closing Reimbursement 2.2(c)(v) Company Preamble Company Balance Sheet 3.4 Company Benefit Plan 3.16(a) Company Bylaws 3.1(b) Company Charter 3.1(b) Company Charter Documents 3.1(b) Company Disclosure Letter Preamble to Art. III Company Financials 3.4 Company Intellectual Property 3.8(a) Company Material Contract 3.17(a) Company Permits 3.10 Company Products and/or Services 3.8(a) Company Registered Intellectual Property 3.8(a) Company Rights Plan Recitals Company Source Code 3.8(i) Company Survival Date 9.1 Company Transaction Expenses 2.3(c)(v) Contingent Merger Consideration 2.6(d)(ii) -9- Term Defined in Section Contingent Rights Payments 2.6(e)(iii) Customer Information 3.8(k) Effective Time 2.2(a) Employment Agreement 2.3(b)(ii) End Date 8.1(b) Enhanced Benefit Recitals Environmental Permits 3.13 ERISA 3.16(a) ERISA Affiliate 3.16(a) Export Approvals 3.24 FCPA 3.25 Financial Statements Certificate 7.2(l Financials 3.4 First Time-Based Shares 2.6(d)(ii)(A) 401(k) Plan 6.16(c) Fraud Claim Exception 9.3(d) GAAP 3.4 Illinois Secretary of State 2.2(a) Indemnity Claim Dispute Notice 9.4(b) Indemnified Party 9.4(a) Indemnitor 9.4(b) Identified Payments 2.10 Initial Merger Consideration 2.6(d)(i) Initial Rights Payments 2.6(e)(i) Intellectual Property 3.8(a) Intellectual Property Rights 3.8(a) Interim Financials 3.4 Losses 9.2 Lease Documents 3.7(b) Market-Based Shares 2.6(d)(ii)(B) Merger Subsidiary Preamble Merger 2.1 Necessary Governmental Consents 3.3(c) Non-Competition Agreements 7.2(d) Notice of Third Party Claim 9.5 Open Source 3.8(h) Other Company Representations 9.3(c)(i) Parent Preamble Parent Disclosure Letter Preamble to Art. IV Parent-Filed Returns 6.15(a) Parent’s 401(k) Plan 6.16(c) Parent Indemnified Party 9.2 Parent Indemnified Parties 9.2 -10- Term Defined in Section Parent SEC Reports 4.6 Parent Stockholder Approval Recitals Parent Stockholders’ Meeting 6.11 Pay-Off Amount 2.3(b)(vi) Phantom Stock Plan/At-Risk Acknowledgements 7.2(j) Plan 3.16(a) Proxy Statement 6.13 Real Property 3.7(a) Related Party Transactions 3.15 Relevant Group 3.6(a)(i) Representative Preamble Required Consents 6.6 Rights Recitals Rightsholder(s) Recitals Rightsholder Notes Recitals Second Time-Based Shares 2.6(d)(ii)(A) Seller Preamble Seller Cap 9.3(a) Seller-Filed Returns 6.15(a) Seller Threshold Amount 9.3(a) Shrink-Wrapped Code 3.8(a) Significant Customer 3.21 Significant Supplier 3.22 Source Code 3.8(a) Surviving Corporation 2.1 Suspended Salary Recitals Tax or Taxes 3.6(a)(ii) Tax Benefit 9.6 Tax Return 3.6(a)(iii) Third Party Claim 9.5 Three-Year Indemnification Matters 9.3(c)(iii) Threshold Amount 9.3(a) Threshold Claim Exceptions 9.3(b) Title Claim Exception 9.3(d) Transfer Taxes 6.15(e) WARN Act 3.23(d) -11- ARTICLE II THE MERGER 2.1. The Merger. Upon the terms and subject to the conditions set forth in this Agreement and the applicable provisions of Illinois Law, at the Effective Time, Merger Subsidiary shall be merged with and into the Company (the “Merger”), whereupon the separate corporate existence of Merger Subsidiary shall thereupon cease and the Company shall continue as the surviving corporation of the Merger and a wholly-owned subsidiary of Parent.(The Company as the surviving corporation of the Merger, is sometimes hereinafter referred to as the “Surviving Corporation”). At the Effective Time, the effect of the Merger shall be as provided in this Agreement and the applicable provisions of Illinois Law.Without limiting the generality of the foregoing, at the Effective Time all the property, rights, privileges, powers and franchises of the Company and Merger Subsidiary shall vest in the Surviving Corporation, and all debts, liabilities and duties of the Company and Merger Subsidiary shall become the debts, liabilities and duties of the Surviving Corporation. 2.2. Effective Time of the Merger. (a)Upon the terms and subject to the conditions set forth in this Agreement, on the Closing Date, Merger Subsidiary shall cause the Merger to be consummated under Illinois Law by filing articles of merger (“Articles of Merger”) in customary form and substance with the Secretary of State of the State of Illinois (the “Illinois Secretary of State”) and make all other filings or recordings required by Illinois Law in connection with the Merger.The Merger shall become effective at such time (the “Effective Time”) as the Articles of Merger are accepted by the Illinois Secretary of State or at such later time as is specified in the Articles of Merger. (b)Pursuant to the transactions contemplated by this Agreement and subject to the terms and conditions set forth herein, including Sections 2.6(d) and 2.6(e), and in any applicable Transaction Document, Parent shall issue up to an aggregate of 40,000,000 shares of Parent Common Stock, including 20,000,000 shares of Parent Common Stock at Closing, up to an aggregate of 5,000,000 Time-Based Shares (as defined in Section 2.6(d)(ii)(A)) and up to an aggregate of 15,000,000 shares of Market-Based Shares (as defined in Section 2.6(d)(ii)(B)). 2.3. Closing; Closing Deliveries. (a)Closing Date.The consummation of the Merger (the “Closing”) shall take place at a closing to occur at the offices of Pepper Hamilton LLP, 600 Fourteenth Street, N.W., Washington, D.C. 20005, within three Business Days after the date on which all conditions to Closing set forth in Article VII have been met or waived (to the extent that any such condition may be waived under this Agreement and Applicable Law, and other than those conditions that by their terms are to be satisfied at the Closing, but subject to the satisfaction or waiver, to the extent permitted by this Agreement and Applicable Law, of such conditions), or at such other location, date and time as Parent, Merger Subsidiary and the Company shall mutually agree upon in writing, with the date upon which the Closing shall actually occur pursuant hereto being referred to in this Agreement as the “Closing Date.” (b)Closing Obligations and Deliveries – the Company.At the Closing, the Company shall: (i)deliver to Parent a certificate, duly executed by the corporate secretary of the Company, dated the Closing Date, to the effect that: (A) the Company Charter Documents attached to such certificate are true, complete and correct, and were in full force and effect in the form as attached to such certificate on the date of this Agreement and on the Closing Date, (B) a copy of the resolutions of the board of directors and Seller, as the Company’s sole stockholder, as attached to such certificate are true, complete and correct on the date of this Agreement and on the Closing Date, (C) Seller is the sole holder of record of the shares of capital stock of the Company, (D) the number of Rights and Enhanced Benefits, as applicable, set forth next to the name of each Rightsholder and Seller, as applicable, set forth on the Allocation Schedule correctly represent the number of Rights and/or Enhanced Benefits held of record by such Rightsholder or by Seller, as applicable, on the date of this Agreement and on the Closing Date, and there are no other Rights or Enhanced Benefits outstanding, (E) the Allocation Schedule accurately represent the amounts payable to each holder of capital stock of the Company, Rights, or Enhanced Benefits in connection with the transactions contemplated by the Merger based upon the rights and privileges of the shares of capital stock of the Company, Rights, or Enhanced Benefits held by such holder as reflected in the Company Charter Documents (as defined herein) and other instruments or agreements defining the rights of holders of securities of the Company, Rights, or Enhanced Benefits, and (F) the officers or officers of the Company executing this Agreement and the other documents delivered in connection with the transactions contemplated by this Agreement to be executed and delivered by the Company are incumbent officers and the signatures on this Agreement and such documents are their genuine signatures; -12- (ii)deliver, or cause to be delivered to Parent, the Employment Agreement (the “Employment Agreement”) executed by Seller in substantially the form attached hereto as
